Interim Decision #1324

MA1-r R or CHOW

In DEPORTATION Proceedings
A-15863660

Decided by Board February 84, 104
Designation of country of deportation within step 3 of section 243(a), Immigration and Nationality Act, is solely within the discretion of the Attorney
General and there are no limitations as to priority or preference because of
the order named in the statute.
CHARGE:
order: Act of 1952—Section 241(a) (2) [8 U.S.O. 1251(a) (2)]--Remained
longer—crewman

The respondent appeals from an order of the special inquiry officer
denying a motion to reopen the proceedings to permit a change in the
alternate order of deportation from the Netherlands to Hong Kong.
Counsel on appeal urges error in that the special inquiry officer has
arbitrarily directed the respondent's deportation to Netherlands
whereas the respondent is a Chinaman whose family resides in Hong
Kong and he was last a resident of Hong 'Kong.
The respondent has been found deportable as a nonimmigrant crewman who remained in the United States longer than permitted. An
order entered by the special inquiry officer on November 4, 1963,
granted the respondent the privilege of voluntary departure in lieu
of deportation. The order also contained alternative orders of deportation to the Republic of China on Formosa, the Netherlands and
Hong Kong in the event the respondent failed to depart when and
as required.
A notice requiring the respondent's departure by December 10, 1963,
was forwarded to him on November 19, 1963. He failed to depart
and a warrant for his deportation was issued on December 23, 1963.
The District Director at New York was notified on November 6, 1963,
that the respondent would not be accepted for deportation by the
Republic of China on Formosa. The respondent has been advised
that he will be deported to the Netherlands.
469

Interim Decision #1824
Counsel maintains that since the respondent has travel documents
which will permit him to enter both Hong Kong and the Netherlands
then under such circumstances there should be proper standards for

reaching a determination as to which country the alien will be deported. Counsel refers to the fact that this Board has designated certain standards to guide the special inquiry officer in reaching a determination as to whether the grant of voluntary departure is warranted.
Matter of M—, 4 L & N. Dec. 626. Counsel maintains that although
the statute (section. 243 (a) , Immigration and Nationality Act, 8 U.S.C.
1253 (a) ) permits the Attorney General a, certain amount of discretion
as to what country an alien may be deported, there should be limitations
on. this power, when there are factors present which indicate that the
alien is more closely identified with one country than he is with another
and both countries are willing to accept him.

The standard for reaching a determination as to what country an
alien may be deported is clearly set forth in the statute (section 243(a),
supra). We see no need to supplement the plain language setting
forth the authority granted the Attorney General. Under section
243(a) an alien must be deported "to a. country promptly designated
by the alien if that country is willing to accept him" unless the Attorney General "in his discretion" concludes that deportation to such
country would be prejudicial to the best interests of the United States.
(Emphasis supplied.) The alien is limited to "one such designation"
and he may not designate a foreign contiguous territory or adjacent
islands unless he is a native, national, or resident of such contiguous
territory or adjacent island.
Where the country designated by the alien or the country of his
citizenship is unwilling to accept him, the statute provides the Attorney
General with discretion to deport the alien to any of six different
categories of countries or places with which the alien may have had
some pridr association. Subparagraph (7) of section 243 (a) reads
"if deportation to any of the foregoing places or countries is impracticable, inadvisable, or impossible, then to any country which is willing
to accept such alien into its territory." The statute also provides, that
when the Attorney General has to resort to ordering the alien's deportation. to any of the seven categories named in the statute, "then such
deportation shall be directed by the Attorney General within his discretion and without necessarily giving any priority or preference
because of their order . . ." as set forth in the statute. (Emphasis
supplied.)
The respondent in the instant case refused to make any designation
of the country to which he desired to be returned in the event of an
order of deportation. When it was determined that the country of
his nationality and citizenship would not accept, him and upon the
470

Interim Decision #1324
making of this motion, the Immigration Service offered to effect the
respondent's deportation to Hong Kong. The offer was refused and
the respondent elected to proceed with this motion. Under the circumstances there is no substance to respondent's motion.
The alternate country to which an alien may be deported is solely
within the discretion of the Attorney General and there are no limitations as to the priority or preference because of the order named
in the statute. The wide discretion given the Attorney General by
subparagraph (7) of section 243(a) is obviously intended to 'avoid
arbitrary restrictions on the places to which a deportable alien may
be sent. Chan Mellen v. Esperdy, 285 F. 2d 353, 354 (C.A. 2, 1960).
Counsel's argument that this Board should set up certain stmulards
for the exercise of the authority granted the Attorney General by
section 243(a) is not in accord with the intent and purpose of the
statute.
The respondent in the instant case did not avail himself of the
opportunity granted him as a matter of right. He is in no position
to ask for relief at this time. The appeal will be dismissed.
ORDER: It is diieeted that the appeal be and the same is hereby
dismissed.

471

